DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 03/01/2022 have been fully considered.
Applicant’s arguments with respect to claim 1 are moot in view of a new ground of rejections.
Applicant's arguments with respect to claim 54 are not persuasive.
Specifically, regarding claim 54, Applicant argues, at pages 11-12, that Belsher does not teach a heterojunction photodiode.
In response, Examiner respectfully disagrees and submits that a photodiode is a semiconductor p–n junction device that converts light into an electrical current. The p-n junction is a heterojunction because it is a junction of a p-type semiconductor and an n-type semiconductor. Specifically, the p-type semiconductor must be doped with a different material than the material which the n-type semiconductor is doped with, leading to the p-n junction is an electrical junction between two different materials.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 54 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belsher et al. (US 2017/0141146 A1 – hereinafter Belsher).
Regarding claim 54, Belsher discloses an electromagnetic radiation sensor ([0024]), comprising: a semiconductor substrate comprising pixel circuitry for an array of pixels ([0020]-[0021]; Fig. 2); a photosensitive material deposited on the semiconductor substrate ([0020]-[0021]); and an array of electrical connections between the pixel circuitry for the array of pixels and the photosensitive material (Fig. 2; [0037]-[0039]); wherein: an electrical connection in the array of electrical connections comprises: a heterojunction photodiode formed between the semiconductor substrate and the photosensitive material ([0037]-[0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over, Connolly (US 6,198,147 B1 – hereinafter Connolly) and Bradski et al. (US 2004/0125222 A1 – hereinafter Bradski).
	Regarding claim 1, Connolly discloses a sensor stack, comprising: a first electromagnetic radiation sensor having a high quantum efficiency for converting a first range of electromagnetic radiation wavelengths into a first set of electrical signals (Figs. 1, 3; column 1, lines 60-67; column 2, lines 66-67 – IR detector having a high quantum efficiency for converting an infrared range of electromagnetic radiation wavelengths into a first set of electrical signals) and comprising a first semiconductor substrate (column 2, lines 13-15 – the IR detector positioned on top of a crystalline silicon layer, which is a first semiconductor substrate); and a second electromagnetic radiation sensor, positioned in a field of view of the first electromagnetic radiation sensor, comprising a second semiconductor substrate (column 2, lines 26-29 - the diode on top structure for the visible light detector is formed by depositing layers on top of a conventional crystalline silicon semiconductor structure, which is a second semiconductor substrate), and having, a high quantum efficiency for converting a second range of electromagnetic radiation wavelengths into a second set of electrical signals (Figs. 1-2; column 1, lines 60-67; column 2, lines 66-67 – a visible light detector having a high quantum efficiency for converting a visible-light range of electromagnetic radiation wavelengths into a second set of electrical signals); and a low quantum efficiency for converting the first range of electromagnetic radiation wavelengths into the second set of electrical signals (Figs. 1-2; column 1, lines 60-67; column 2, lines 66-67 – visible light detector having a low quantum efficiency for converting the IR range of electromagnetic radiation wavelengths into the second set of electrical signals so that lights of IR wavelengths are transmitted through the visible light detector in a layer above to incident on the IR detector in the layer below); wherein: the first range of electromagnetic radiation wavelengths does not overlap the second range of electromagnetic radiation wavelengths (Figs. 1-2; column 1, lines 60-67 – IR range of wavelengths does not overlap visible light range of wavelengths); and the second electromagnetic radiation sensor is at least partially transmissive to the first range of electromagnetic radiation wavelengths (Figs. 1-2; column 1, lines 60-67; column 2, lines 66-67 – visible light detector is at least partially transmissive to the IR range of electromagnetic radiation wavelengths so that lights of IR wavelengths can be transmitted through the visible light detector in a layer above to incident on the IR detector in the layer below).
	However, Connolly does not disclose a filter positioned between the first electromagnetic radiation sensor and the second electromagnetic radiation sensor, wherein the filter blocks light of the second range of electromagnetic radiation wavelengths.
	Bradski discloses a filter positioned between the first electromagnetic radiation sensor and the second electromagnetic radiation sensor, wherein the filter blocks light of the second range of electromagnetic radiation wavelengths ([0008]; Figs. 1-3 – IR pass filter 20 between visible light detector and IR detector to substantially block or attenuate visible light wavelengths, while substantially passing at least some IR wavelengths).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bradski into the sensor stack of Connolly to further attenuate the visible light wavelengths in case the proportion of visible light radiation is large enough reaching the IR sensing layer to hinder accurate IR sensing.
Claims 2, 6-7, 17-19, 22-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly and Bradski as applied to claim 1 above, and further in view of Belsher.
	Regarding claim 2, see the teachings of Connolly and Bradski as discussed in claim 1 above. Connolly also discloses at least one of the first electromagnetic radiation sensor or the second electromagnetic radiation sensor comprises a semiconductor substrate (column 2, lines 13-15 – the IR detector positioned on top of a crystalline silicon layer, which is a first semiconductor substrate and column 2, lines 26-29 - the diode on top structure for the visible light detector is formed by depositing layers on top of a conventional crystalline silicon semiconductor structure, which is a second semiconductor substrate); a photosensitive material deposited on a semiconductor substrate (column 2, lines 26-29 - the diode on top structure for the visible light detector is formed by depositing layers on top of a conventional crystalline silicon semiconductor structure, which is a second semiconductor substrate).
	However, Connolly and Bradski do not explicitly disclose the semiconductor substrate comprising pixel circuitry for an array of pixels; and an array of electrical connections between the pixel circuitry for the array of pixels and the photosensitive material.
Belsher discloses at least one of a first electromagnetic radiation sensor or a second electromagnetic radiation sensor ([0024]) comprises: a semiconductor substrate comprising pixel circuitry for an array of pixels ([0020]-[0021]; Fig. 2); a photosensitive material deposited on the semiconductor substrate ([0020]-[0021]); and an array of electrical connections between the pixel circuitry for the array of pixels and the photosensitive material (Fig. 2; [0037]-[0039]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Belsher into the sensor stack taught by Connolly and Bradski to read the sensor data for storing or processing.
Regarding claim 6, Connolly also discloses the semiconductor substrate is a silicon substrate (column 2, lines 13-15 – the IR detector positioned on top of a crystalline silicon layer, which is a first semiconductor substrate and column 2, lines 26-29 - the diode on top structure for the visible light detector is formed by depositing layers on top of a conventional crystalline silicon semiconductor structure, which is a second semiconductor substrate).
Regarding claim 7, see the teachings of Connolly, Bradski, and Belsher as discussed in claim 2 above, in which Belsher also disclose an electrical connection in the array of electrical connections comprises: a heterojunction photodiode formed between the semiconductor substrate and the photosensitive material ([0037]-[0039]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Belsher into the sensor stack proposed in claim 2 to read the sensor data for storing or processing as discussed in claim 2 above.
Regarding claim 17, Connolly also discloses the semiconductor substrate is the second semiconductor substrate (column 2, lines 26-29 - the diode on top structure for the visible light detector is formed by depositing layers on top of a conventional crystalline silicon semiconductor structure, which is a second semiconductor substrate), and Belsher in view of Connolly also discloses the photosensitive material, and the array of electrical connections are part of the second electromagnetic radiation sensor (Fig. 2; [0037]-[0039]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Belsher into the sensor stack proposed in claim 2 to read the visible light sensor data for storing or processing.
Regarding claim 18, Connolly also discloses the second electromagnetic radiation sensor is a visible light sensor  (Figs. 1-2; column 1, lines 60-67; column 2, lines 66-67  – a visible light detector).
Regarding claim 19, Connolly also discloses the first electromagnetic radiation sensor is an infrared (IR) sensor (Figs. 1-2; column 1, lines 60-67; column 2, lines 66-67  – an IR detector).
Regarding claim 22, see the teachings of Connolly, Bradski, and Belsher as discussed in claim 19 above, in which Bradski also discloses the filter comprises a visible light blocking filter ([0008]; Figs. 1-3 – IR pass filter 20 between visible light detector and IR detector to substantially block or attenuate visible light wavelengths, while substantially passing at least some IR wavelengths).
	The motivation for incorporating the teachings of Bradski into the sensor stack has been discussed in claim 1 above.
Regarding claim 23, Connolly in view of Belsher also discloses the array of electrical connections is at least partially transmissive to the first range of electromagnetic radiation wavelengths (Figs. 1-2; column 1, lines 60-67; column 2, lines 66-67 – visible light detector is at least partially transmissive to the IR range of electromagnetic radiation wavelengths so that lights of IR wavelengths can be transmitted through the visible light detector in a layer above to incident on the IR detector in the layer below – in view of Belsher, the visible light detector comprising the array of electrical connections).
Regarding claim 26, Connolly also discloses the IR sensor is an IR image sensor (Figs. 1-2; column 1, lines 60-67; column 2, lines 66-67 – IR detector is a sensor that captures an IR image).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, and Belsher as applied to claims 1-2, 6-7, 17-19, 22-23, and 26 above, and further in view of Fu et al. (US 2017/0302866 A1 – hereinafter Fu).
	Regarding claim 3, see the teachings of Connolly, Bradski, and Belsher as discussed in claim 2 above. However, Connolly, Bradski, and Belsher do not disclose the photosensitive material comprises a quantum dot film. 
	Fu discloses a photosensitive material comprises a quantum dot film ([0002]). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Fu into the sensor stack taught by Connolly, Bradski, and Belsher to improve color gamut in the resulting imagery since precisely-tuned photoelectric quantum dot films are used to capture only the band of light necessary for a given subpixel, and to greatly improve shutter speeds over traditional CMOS image sensors due to very fast response times of quantum dot photoelectric materials.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, and Belsher as applied to claims 1-2, 6-7, 17-19, 22-23, and 26 above, and further in view of Leem et al. (US 2019/0363269 A1 – hereinafter Leem).
Regarding claim 4, see the teachings of Connolly, Bradski, and Belsher as discussed in claim 2 above. However, Connolly, Bradski, and Belsher do not disclose the photosensitive material comprises an organic material.
Leem discloses the photosensitive material comprises an organic material ([0099]-[0100]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Leem into the sensor stack of Connolly, Bradski, and Belsher because organic-based devices were known to have been advantageous due to lower production cost and higher throughput manufacture.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, and Belsher as applied to claims 1-2, 6-7, 17-19, 22-23, and 26 above, and further in view of Huang et al. (Extremely high-performance visible light photodetector in the Sb2SeTe2 nanoflake, Scientific Reports, March 2017).
	Regarding claim 5, see the teachings of Connolly, Bradski, and Belsher as discussed in claim 2 above. However, Connolly, Bradski, and Belsher do not disclose the photosensitive material comprises Sb2Se(3-x) Te(x), where x ≥ 0.
	Huang discloses a photosensitive material comprises Sb2Se(3-x) Te(x), where x ≥ 0 (pages 1-5 – wherein x=2).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Huang into the sensor stack taught by Connolly, Bradski, and Belsher to enhance the performance of the visible light detector.
Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, and Belsher as applied to claims 1-2, 6-7, 17-19, 22-23, and 26 above, and further in view of Ouvrier-Buffet (US 2010/0065744 A1 – hereinafter Ouvrier Buffet).
Regarding claim 8, see the teachings of Connolly, Bradski, and Belsher as discussed in claim 2 above. However, Connolly, Bradski, and Belsher do not disclose the semiconductor substrate, the photosensitive material, and the array of electrical connections are part of the first electromagnetic radiation sensor.
Ouvrier-Buffet discloses a semiconductor substrate, a photosensitive material, and an array of electrical connections are part of a first electromagnetic radiation sensor (Figs. 2-3 – part of an IR sensor).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ouvrier-Buffer into the sensor stack taught by Connolly, Bradski, and Belsher to read the infrared sensor data for storing or processing.
Regarding claim 9, Connolly also discloses the first electromagnetic radiation sensor is an infrared (IR) sensor (Figs. 1-2; column 1, lines 60-67; column 2, lines 66-67  – an IR detector).
Regarding claim 10, Connolly also discloses the IR sensor is an IR image sensor (Figs. 1-2; column 1, lines 60-67; column 2, lines 66-67  – an IR detector which is a sensor that captures an IR image).
Regarding claim 20, Connolly also discloses the semiconductor substrate is the first semiconductor substrate (column 2, lines 26-29 - the diode on top structure for the visible light detector is formed by depositing layers on top of a conventional crystalline silicon semiconductor structure, which is a first semiconductor substrate); and the second semiconductor substrate (column 2, lines 13-15 – the IR detector positioned on top of a crystalline silicon layer, which is a second semiconductor substrate).
However, Connolly and Bradski do not disclose the pixel circuitry for the array of pixels is first pixel circuitry for a first array of visible light pixels; and the second semiconductor substrate comprising second pixel circuitry for a second array of IR pixels; and an array of photodiodes corresponding to the second array of IR pixels.
Belsher discloses pixel circuitry for the array of pixels is first pixel circuitry for a first array of visible light pixels ([0020]-[0021]; Fig. 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Belsher into the sensor stack taught by Connolly and Bradski to read the visible light sensor data for storing or processing.
Connolly, Bradski, and Belsher do not disclose the second semiconductor substrate comprising second pixel circuitry for a second array of IR pixels; and an array of photodiodes corresponding to the second array of IR pixels.
Ouvrier-Buffet discloses the second semiconductor substrate (Figs. 2-3; [0050]-[0060]) comprising: second pixel circuitry for a second array of IR pixels (Figs. 2-3; [0050]-[0060]); an array photodiodes corresponding to the second array of IR pixels (Figs. 2-3; [0050]-[0060]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ouvrier-Buffer into the sensor stack taught by Connolly, Bradski, and Belsher to read the infrared sensor data for storing or processing.
Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, Belsher, and Ouvrier-Buffet as applied to claims 1-2, 6-10, 17-20, 22-23, and 26 above, and further in view of Lau et al. (US 2019/0204844 A1 – hereinafter Lau).
Regarding claim 11, see the teachings of Connolly, Bradski, Belsher, and Ouvrier-Buffet as discussed in claim 9 above. However, Connolly, Bradski, Belsher, and Ouvrier-Buffet do not disclose the IR sensor is an IR depth sensor.
Lau discloses an IR sensor is an IR depth sensor ([0070]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lau into the sensor stack taught by Connolly, Bradski, Belsher, and Ouvrier-Buffet to capture 3D images thus enhancing the utility of the sensor stack.
Regarding claim 12, Connolly also discloses the second electromagnetic radiation sensor is a visible light sensor (Figs. 1-2; column 1, lines 60-67; column 2, lines 66-67  – a visible light detector).
Regarding claim 13, Connlly also discloses the semiconductor substrate is a first semiconductor substrate (column 2, lines 13-15 – the IR detector positioned on top of a crystalline silicon layer, which is a first semiconductor substrate); the photosensitive material comprises a first photosensitive material (Figs. 1, 3; column 1, lines 60-67; column 2, lines 66-67 – a first photosensitive material to absorb IR wavelengths); and the visible light sensor comprises: a second photosensitive material deposited on the second semiconductor substrate (Figs. 1, 3; column 1, lines 60-67;– a second photosensitive material on top structure for the visible light detector to absorb visible light wavelengths deposited on top of a conventional crystalline silicon semiconductor structure as further described at least at column 2, lines 26-29).
However, Connolly do not disclose the pixel circuitry for the array of pixels is first pixel circuitry for a first array of IR pixels; the array of electrical connections is a first array of electrical connections; and the visible light sensor comprises: second pixel circuitry for a second array of visible light pixels; and a second array of electrical connections between the second pixel circuitry for the second array of visible light pixels and the second photosensitive material.
Belsher discloses a visible light sensor comprises: second pixel circuitry for a second array of visible light pixels ([0020]-[0021]; Fig. 2); and a second array of electrical connections between the second pixel circuitry for the second array of visible light pixels and the second photosensitive material (Fig. 2; [0037]-[0039]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Belsher into the sensor stack proposed in claim 12 to read the visible light sensor data for storing or processing.
Connolly, Bradski, and Belsher do not disclose the pixel circuitry for the array of pixels is first pixel circuitry for a first array of IR pixels; the array of electrical connections is a first array of electrical connections.
Ouvrier-Buffet discloses a semiconductor substrate is a first semiconductor substrate (Figs. 2-3; [0050]-[0060]); pixel circuitry for the array of pixels is first pixel circuitry for a first array of IR pixels (Figs. 2-3; [0050]-[0060]); an array of electrical connections is a first array of electrical connections (Figs. 2-3; [0050]-[0060]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ouvrier-Buffer into the sensor stack taught by Connolly, Bradski, and Belsher to read the infrared sensor data for storing or processing.
Regarding claim 15, see the teachings of Connolly, Bradski, Belsher, and Ouvrier-Buffet as discussed in claim 13 above, in which Belsher also disclose an electrical connection in the second array of electrical connections comprises: a second heterojunction photodiode formed between the second semiconductor substrate and the second photosensitive material ([0037]-[0039]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Belsher into the sensor stack proposed in claim 13 to read the visible light sensor data for storing or processing as discussed above.
Regarding claim 16, Connolly also discloses the semiconductor substrate is a first semiconductor substrate (column 2, lines 13-15 – the IR detector positioned on top of a crystalline silicon layer, which is a first semiconductor substrate). 
However, Connolly do not disclose pixel circuitry for the array of pixels is first pixel circuitry for a first array of IR pixels; and the second semiconductor substrate comprises second pixel circuitry for a second array of visible light pixels; and an array of photodiodes corresponding to the array of visible light pixels.
Belsher discloses a second semiconductor substrate comprising second pixel circuitry for a second array of visible light pixels ([0020]-[0021]; Fig. 2); an array of photodiodes corresponding to the array of visible light pixels (Fig. 2; [0037]-[0039]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Belsher into the sensor stack proposed in claim 12 to read the visible light sensor data for storing or processing.
Connolly, Bradski, and Belsher do not disclose the pixel circuitry for the array of pixels is first pixel circuitry for a first array of IR pixels.
Ouvrier-Buffet discloses pixel circuitry for the array of pixels is first pixel circuitry for a first array of IR pixels (Figs. 2-3; [0050]-[0060]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ouvrier-Buffer into the sensor stack taught by Connolly, Bradski, and Belsher to read the infrared sensor data for storing or processing.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, Belsher, Ouvrier-Buffet, and Lau as applied to claims 1-2, 6-13, 15-20, 22-23, and 26 above, and further in view of Fu.
Regarding claim 14, see the teachings of Connolly, Bradski, Belsher, Ouvrier-Buffet, and Lau as discussed in claim 13 above. Connolly also discloses the first photosensitive material comprises a first film that has a high quantum efficiency for converting the first range of electromagnetic radiation wavelengths into the first set of electrical signals (Figs. 1, 3; column 1, lines 60-67; column 2, lines 66-67 – a thin film in IR detector having a high quantum efficiency for converting an infrared range of electromagnetic radiation wavelengths into a first set of electrical signals); and the second photosensitive material comprises a second film that has a high quantum efficiency for converting the second range of electromagnetic radiation wavelengths into the second set of electrical signals (Figs. 1-2; column 1, lines 60-67; column 2, lines 66-67 – a film in a visible light detector having a high quantum efficiency for converting a visible-light range of electromagnetic radiation wavelengths into a second set of electrical signals).
 However, Connolly, Bradski, Belsher, Ouvrier-Buffet, and Lau do not disclose the films as first and second quantum dot films.
Fu discloses a photosensitive material comprises a quantum dot film ([0002]). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Fu into each of the first and second photosensitive materials in the sensor stack taught by Connolly, Bradski, Belsher, Ouvrier-Buffet, and Lau to improve color gamut in the resulting imagery since precisely-tuned photoelectric quantum dot films are used to capture only the band of light necessary for a given subpixel, and to greatly improve shutter speeds over traditional CMOS image sensors due to very fast response times of quantum dot photoelectric materials.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, Belsher, and Ouvrier-Buffet as applied to claims 1-2, 6-10, 17-20, 22-23, and 26 above, and further in view of Fu.
Regarding claim 21, see the teachings of Connolly, Bradski, Belsher, and Ouvrier-Buffet as discussed in claim 20 above. Connolly also discloses the photosensitive material comprises a film that has a high quantum efficiency for converting the second range of electromagnetic radiation wavelengths into the second set of electrical signals (Figs. 1-2; column 1, lines 60-67; column 2, lines 66-67 – a film in a visible light detector having a high quantum efficiency for converting a visible-light range of electromagnetic radiation wavelengths into a second set of electrical signals).
 However, Connolly, Bradski, Belsher, and Ouvrier-Buffet do not disclose the films as fa quantum dot film.
Fu discloses a photosensitive material comprises a quantum dot film ([0002]). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Fu into the photosensitive material in the sensor stack taught by Connolly, Bradski, Belsher, and Ouvrier-Buffet to improve color gamut in the resulting imagery since precisely-tuned photoelectric quantum dot films are used to capture only the band of light necessary for a given subpixel, and to greatly improve shutter speeds over traditional CMOS image sensors due to very fast response times of quantum dot photoelectric materials.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, and Belsher as applied to claims 1-2, 6-7, 17-19, 22-23, and 26 above, and further in view of Shizukuishi (US 2017/0373042 A1 – hereinafter Shizukuishi).
Regarding claim 24, see the teachings of Connolly, Bradski, and Belsher as discussed in claim 19 above. However, Connolly, Bradski, and Belsher do not explicitly disclose the semiconductor substrate comprising the pixel circuitry is on the order of one micron
Shizukuishi discloses a semiconductor substrate is on the order of one micron ([0004]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the disclosure of Shizukuishi into the sensor stack taught by Connolly, Bradski, and Belsher to provide an effective adsorption range for the incident visible light.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, and Belsher as applied to claims 1-2, 6-7, 17-19, 22-23, and 26 above, and further in view of Yamashita (US 2018/0151619 A1 – hereinafter Yamashita).
Regarding claim 25, see the teachings of Connolly, Bradski, and Belsher as discussed in claim 19 above. However, Connolly, Bradski, and Belsher do not disclose a pixel processing chip, wherein the pixel processing chip is positioned below a first electromagnetic radiation receiving surface of the first electromagnetic radiation sensor and below a second electromagnetic radiation-receiving surface of the second electromagnetic radiation sensor; wherein: the pixel circuitry is electrically connected to the pixel processing chip by a set of through silicon vias (TS Vs) extending through the first electromagnetic radiation sensor.
Yamashita discloses a pixel processing chip, wherein the pixel processing chip is positioned below a first electromagnetic radiation receiving surface of the first electromagnetic radiation sensor and below a second electromagnetic radiation-receiving surface of the second electromagnetic radiation sensor ([0043]); wherein: the pixel circuitry is electrically connected to the pixel processing chip by a set of through silicon vias (TS Vs) extending through the first electromagnetic radiation sensor ([0043]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yamashita into the sensor stack taught by Connolly, Bradski, and Belsher to reduce interconnect length to achieve compact size and better performance.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, and Belsher as applied to claims 1-2, 6-7, 17-19, 22-23, and 26 above, and further in view of Lau.
Regarding claim 27, see the teachings of Connolly, Bradski, and Belsher as discussed in claim 19 above. However, Connolly, Bradski, and Belsher do not disclose the IR sensor is an IR depth sensor.
Lau discloses an IR sensor is an IR depth sensor ([0070]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lau into the sensor stack taught by Connolly, Bradski, and Belsher to capture 3D images thus enhancing the utility of the sensor stack.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, and Belsher as applied to claims 1-2, 6-7, 17-19, 22-23, and 26 above, and further in view of Watanabe et al. (US 2011/0242388 A1 - hereinafter Watanabe).
Regarding claim 28, see the teachings of Connolly, Bradski, and Belsher as discussed in claim 2 above. However, Connolly, Bradski, and Belsher do not disclose the pixel circuitry comprises: an in-pixel noise reduction circuit including a p-channel metal-oxide semiconductor (PMOS) transistor.
Watanabe discloses pixel circuitry comprises: an in-pixel noise reduction circuit including a p-channel metal-oxide semiconductor (PMOS) transistor ([0056]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Watanabe into the sensor stack taught by Connolly, Bradski, and Belsher to achieve noise reduction in each pixel and a high speed readout.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, and Belsher as applied to claims 1-2, 6-7, 17-19, 22-23, and 26 above, and further in view of Mo et al. (US 2012/0162484 A1 – hereinafter Mo).
Regarding claim 29, see the teachings of Connolly, Bradski, and Belsher as discussed in claim 2 above. However, Connolly, Bradski, and Belsher do not disclose the pixel circuitry comprises: a pixel-column noise reduction circuit.
Mo discloses pixel circuitry comprises: a pixel-column noise reduction circuit ([0059]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mo into the sensor stack taught by Connolly, Bradski, and Belsher to achieve noise reduction in each pixel column.
Regarding claim 30, see the teachings of Connolly, Bradski, and Belsher as discussed in claim 2 above. However, Connolly, Bradski, and Belsher do not disclose the pixel circuitry comprises: an in-column noise reduction circuit.
Mo discloses pixel circuitry comprises: an in-column noise reduction circuit ([0059]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mo into the sensor stack taught by Connolly, Bradski, and Belsher to achieve noise reduction in each pixel column.
Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly and Bradski as applied to claim 1 above, and further in view of Yamashita.
Regarding claim 31, see the teachings of Connolly and Bradski as discussed in claim 1 above. However, Connolly and Bradski do not disclose a pixel processing chip, wherein the pixel processing chip is positioned below a first electromagnetic radiation receiving surface of the first electromagnetic radiation sensor and below a second electromagnetic radiation-receiving surface of the second electromagnetic radiation sensor.
Yamashita discloses a pixel processing chip, wherein the pixel processing chip is positioned below a first electromagnetic radiation receiving surface of the first electromagnetic radiation sensor and below a second electromagnetic radiation-receiving surface of the second electromagnetic radiation sensor ([0043]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yamashita into the sensor stack taught by Connolly and Bradski to read out and process the pixel data for further processing and storage.
Regarding claim 32, see the teachings of Connolly, Bradski and Yamashita as discussed in claim 31 above. However, the proposed combination does not comprise the features of “a set of electrical connections between the first electromagnetic radiation sensor and the pixel processing chip; and a set of through silicon vias (TSVs) extending through the first electromagnetic radiation sensor and electrically connecting the second electromagnetic radiation sensor to the pixel processing chip.”
Yamashita also discloses a set of electrical connections between the first electromagnetic radiation sensor and the pixel processing chip ([0043]); and a set of through silicon vias (TSVs) extending through the first electromagnetic radiation sensor and electrically connecting the second electromagnetic radiation sensor to the pixel processing chip ([0043]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Yamashita into the sensor stack as proposed in claim 31 to reduce interconnect length to achieve compact size and better performance.
Regarding claim 33, see the teachings of Connolly, Bradski, and Yamashita as discussed in claim 32 above. Yamashita also discloses the set of TSVs is at least partially transmissive to the first range of electromagnetic radiation wavelengths (Fig. 1; [0016]-[0017]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Yamashita into the sensor stack as proposed in claim 32 in order not to block the light of the first range from reaching the first electromagnetic radiation sensor by the TSVs.
Regarding claim 34, see the teachings of Connolly, Bradski, and Yamashita as discussed in claim 32 above. Yamashita also discloses the first electromagnetic radiation sensor comprises a first array of pixels, and the second electromagnetic radiation sensor comprises a second array of pixels, the sensor stack further comprising: a set of non-transparent buses routed between first pixels of the first array of pixels and electrically coupled to TSVs in the set of TSVs (Fig. 1; [0016]-[0017] – any buses in layer 108); and a set of transparent buses routed over the first pixels of the first array of pixels, and electrically connected to the TSVs by the set of non-transparent buses (Fig. 1; [0016]-[0017]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Yamashita into the sensor stack as proposed in claim 32 in order not to block the light of the first range from reaching the first electromagnetic radiation sensor by the TSVs.
Claims 35-37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, and Belsher as applied to claims 1-2, 6-7, 17-19, 22-23, and 26 above, and further in view of Fu.
Regarding claim 35, see the teachings of Connolly, Bradski, and Belsher as discussed in claim 2 above. Connolly also discloses the semiconductor substrate is a silicon substrate (column 2, lines 13-15 –a crystalline silicon layer, which is a semiconductor substrate).
Bradski also discloses the semiconductor substrate is a p-doped silicon substrate ([0007]; [0013]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bradski into the sensor stack proposed in claim 2 to enhance the electronic structure and other properties of the substrate.
However, Connolly, Bradski, and Belsher do not disclose the photosensitive material comprises a quantum dot film; and the semiconductor substrate is a silicon substrate.
Fu discloses a photosensitive material comprises a quantum dot film ([0002]). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Fu into the sensor stack taught by Connolly, Bradski, and Belsher to improve color gamut in the resulting imagery since precisely-tuned photoelectric quantum dot films are used to capture only the band of light necessary for a given subpixel, and to greatly improve shutter speeds over traditional CMOS image sensors due to very fast response times of quantum dot photoelectric materials.
Regarding claim 36, Bradski also discloses the p-doped silicon substrate comprises an n-well ([0013] – the p-doped substrate with additional n-doped regions).
The motivation for incorporating Bradski has been discussed in claim 35 above.
Regarding claim 37, see the teachings of Connolly, Bradski, Belsher, and Fu as discussed in claim 36 above, in which Belsher also disclose an electrical connection in the array of electrical connections comprises: a heterojunction photodiode formed between the semiconductor substrate and the photosensitive material ([0037]-[0039] – a diode is formed with a p-n junction, which is a heterojunction) while Connolly in view of Fu teaches the photosensitive material is a quantum dot film as discussed in claim 35 above and Bradski teaches the substrate is the p-doped silicon substrate. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Belsher into the sensor stack proposed in claim 36 above to read the sensor data for storing or processing as discussed.
Regarding claim 46, see the teachings of Connolly, Bradski, Belsher, and Fu, as discussed in claim 37 above, in which Belsher also disclose an electrical connection in the array of electrical connections comprises: a heterojunction photodiode formed between the semiconductor substrate and the photosensitive material ([0037]-[0039] - a diode is formed with a p-n junction, which is a heterojunction) while Connolly in view of Fu teaches the photosensitive material is a quantum dot film as discussed in claim 35 above and Bradski teaches the substrate comprising the n-well. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Belsher into the sensor stack proposed in claim 37 above to read the sensor data for storing or processing as discussed.
Claims 38-39, 41-42, 47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, Belsher, and Fu as applied to claims 1-2, 6-7, 17-19, 22-23, 26, 35-37, and 46 above, and further in view of Leipold et al. (US 2020/0161456 A1 – hereinafter Leipold).
Regarding claim 38, see the teachings of Connolly, Bradski, Belsher, and Fu as discussed in claim 36 above. However, Connolly, Bradski, Belsher, and Fu do not disclose the quantum dot film is an intrinsic quantum dot film.
Leipold discloses a quantum dot film is an intrinsic quantum dot film ([0016] – undoped quantum dot).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate an intrinsic quantum dot film as disclosed by Leipold into the sensor stack taught by Connolly, Bradski, Belsher, and Fu because of its low cost of fabrication.
Regarding claim 39, see the teachings of Connolly, Bradski, Belsher, and Fu as discussed in claim 36 above. However, Connolly, Bradski, Belsher, and Fu do not disclose the quantum dot film is an intrinsic quantum dot film.
Leipold discloses a quantum dot film is a lightly doped quantum dot film, wherein the lightly doped quantum dot film is fully depleted when a bias is applied ([0016] – lightly doped quantum dot).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate an intrinsic quantum dot film as disclosed by Leipold into the sensor stack taught by Connolly, Bradski, Belsher, and Fu to enhance performance of the quantum dot film.
Regarding claim 41, see the teachings of Connolly, Bradski, Belsher, and Fu as discussed in claim 37 above. However, Connolly, Bradski, Belsher, and Fu do not disclose an electrical isolation layer located in select locations between the p-doped silicon substrate and the quantum dot film, wherein the electrical isolation layer is configured to create a collection node area in the p-doped silicon substrate.
Leipold also discloses an electrical isolation layer located in select locations between the p-doped silicon substrate and the quantum dot film, wherein the electrical isolation layer is configured to create a collection node area in the p-doped silicon substrate ([0192]; [0247]-[0248]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the electrical isolation layer as disclosed by Leipold into the sensor stack taught by Connolly, Bradski, Belsher, and Fu to prevent the quantum particle may from escaping thus ensuring proper quantum operation of the structure.
Regarding claim 42, Leipold also discloses the electrical isolation layer comprises a silicon dioxide layer ([0192]). The motivation for incorporating Leipold has been discussed in claim 41 above.
Regarding claim 47, see the teachings of Connolly, Bradski, Belsher, and Fu as discussed in claim 46 above. However, Connolly, Bradski, Belsher, and Fu do not disclose the quantum dot film is an intrinsic quantum dot film or lightly doped, and is configured to be fully depleted under bias.
Leipold discloses a quantum dot film is an intrinsic quantum dot film or lightly doped, and is configured to be fully depleted under bias ([0016]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate an intrinsic quantum dot film as disclosed by Leipold into the sensor stack taught by Connolly, Bradski, Belsher, and Fu to enhance performance of the quantum dot film.
Claim 49 is rejected for the same reason as discussed in claim 41 above in view of Kawai teaching the substrate comprising the n-well. 
Claim 50 is rejected for the same reason as discussed in claim 42 above.
Claims 40 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, Belsher, and Fu as applied to claims 1-2, 6-7, 17-19, 22-23, 26, 35-37, and 46 above, and further in view of Kinge et al. (US 2017/0162733 A1 – hereinafter Kinge).
Regarding claim 40, see the teachings of Connolly, Bradski, Belsher, and Fu as discussed in claim 37 above. However, Connolly, Bradski, Belsher, and Fu do not disclose a passivation layer between the p-doped substrate and the quantum dot film.
Kinge discloses a passivation layer between a substrate and a quantum dot film ([0011]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the passivation layer taught by Kinge into the sensor stack taught by Connolly, Bradski, Belsher, and Fu to project the quantum dot film.
Regarding claim 48, see the teachings of Connolly, Bradski, Belsher, and Fu as discussed in claim 46 above. However, Connolly, Bradski, Belsher, and Fu do not disclose a passivation layer between the n-well and the quantum dot film.
Kinge discloses a passivation layer between a substrate and a quantum dot film ([0011]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the passivation layer taught by Kinge into the sensor stack taught by Connolly, Bradski, Belsher, and Fu to project the quantum dot film, thus having the passivation layer located between the n-well and the quantum dot film because Kawai teaches the substrate comprises an n-well.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, Belsher, and Fu as applied to claims 1-2, 6-7, 17-19, 22-23, 26, 35-37, and 46 above, and further in view of Mogi (US 2018/0020169 A1 – hereinafter Mogi).
Regarding claim 43, see the teachings of Connolly, Bradski, Belsher, and Fu as discussed in claim 37 above. However, Connolly, Bradski, Belsher, and Fu do not disclose an optically black material located in select locations between the p-doped silicon substrate and the quantum dot film, wherein the optically black material is configured to substantially absorb a range of predetermined wavelengths.
Mogi discloses an optically black material located in select locations between a substrate and a photosensitive layer, wherein the optically black material is configured to substantially absorb a range of predetermined wavelengths (Fig. 1; [0034]-[0035]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the optically black material as taught by Mogi into the sensor stack taught by Connolly, Bradski, Belsher, and Fu to output black level setting information of the sensor.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, Belsher, Fu, and Mogi as applied to claims 1-2, 6-7, 17-19, 22-23, 26, 35-37, 43, and 46 above, and further in view of Young (US 8,400,625 B1 – hereinafter Young).
Regarding claim 44, see the teachings of Connolly, Bradski, Belsher, Fu, and Mogi as discussed in claim 43 above. However, Connolly, Bradski, Belsher, Fu, and Mogi do not disclose the optically black material comprises an absorbing polymer.
Young discloses an optically black material comprises an absorbing polymer (column 11, lines 47-51).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the absorbing polymer taught by Young into the optically black material in the sensor stack taught by Connolly, Bradski, Belsher, Fu, and Mogi because of its high performance.
Claims 45 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, Belsher, Fu, and Leipold as applied to claims 1-2, 6-7, 17-19, 22-23, 26, 35-39, 41-42, 46-47, and 49-50 above, and further in view of Mogi and Kinge.
Regarding claim 45, see the teachings of Connolly, Bradski, Belsher, Fu, and Leipold as discussed in claim 41 above. However, Connolly, Bradski, Belsher, Fu, and Leipold do not disclose an optically black material located in select locations below the electrical isolation layer, wherein the optically black material is configured to substantially absorb a range of predetermined wavelengths; and a passivation layer located above the electrical isolation layer.
Mogi discloses an optically black material located in select locations below an electrical isolation layer, wherein the optically black material is configured to substantially absorb a range of predetermined wavelengths (Fig. 1; [0034]-[0035]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the optically black material as taught by Mogi into the sensor stack taught by Connolly, Bradski, Belsher, Fu, and Leipold to output black level setting information of the sensor.
Connolly, Bradski, Belsher, Fu, Leipold, and Mogi do not disclose a passivation layer located above the electrical isolation layer.
Kinge discloses a passivation layer between a substrate and a quantum dot film ([0011]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the passivation layer taught by Kinge into the sensor stack taught by Connolly, Bradski, Belsher, Fu, Leipold, and Mogi to project the quantum dot film, thus having the passivation layer located above the electrical isolation layer since the passivation layer is right below the quantum dot film.
Claim 53 is rejected for the same reason as discussed in claim 45 above.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, Belsher, Fu, and Leipold as applied to claims 1-2, 6-7, 17-19, 22-23, 26, 35-39, 41-42, 46-47, and 49-50 above, and further in view of Mogi.
Regarding claim 51, see the teachings of Connolly, Bradski, Belsher, Fu, and Leipold as discussed in claim 49 above. However, Connolly, Bradski, Belsher, Fu, and Leipold do not disclose an optically black material located in select locations between the the n-well and the quantum dot film, wherein the optically black material is configured to substantially absorb a range of predetermined wavelengths.
Mogi discloses an optically black material located in select locations between a substrate and a photosensitive layer, wherein the optically black material is configured to substantially absorb a range of predetermined wavelengths (Fig. 1; [0034]-[0035]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the optically black material as taught by Mogi into the sensor stack taught by Connolly, Bradski, Belsher, Fu, and Leipold to output black level setting information of the sensor, thus having the optically black material located select locations between the n-well and a photosensitive layer in view of Kawai teaching the substrate comprises the n-well.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Bradski, Belsher, Fu, Leipold, and Mogi as applied to claims 1-2, 6-7, 17-19, 22-23, 26, 35-39, 41-42, 46-47, and 49-51 above, and further in view of Young.
Regarding claim 52, see the teachings of Connolly, Bradski, Belsher, Fu, Leipold, and Mogi as discussed in claim 51 above. However, Connolly, Bradski, Belsher, Fu, Leipold, and Mogi do not disclose the optically black material comprises an absorbing polymer.
Young discloses an optically black material comprises an absorbing polymer (column 11, lines 47-51).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the absorbing polymer taught by Young into the optically black material in the sensor stack taught by Connolly, Bradski, Belsher, Fu, Leipold, and Mogi because of its high performance.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Belsher as applied to claim 54 above, and further in view of Fu.
	Regarding claim 55, see the teachings of Belsher as discussed in claim 54 above. However, Belsher does not disclose the photosensitive material comprises a quantum dot film. 
	Fu discloses a photosensitive material comprises a quantum dot film ([0002]). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Fu into the sensor stack taught by Belsher to improve color gamut in the resulting imagery since precisely-tuned photoelectric quantum dot films are used to capture only the band of light necessary for a given subpixel, and to greatly improve shutter speeds over traditional CMOS image sensors due to very fast response times of quantum dot photoelectric materials.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Belsher as applied to claim 54 above, and further in view of Leem.
Regarding claim 56, see the teachings of Belsher as discussed in claim 54 above. However, Belsher does not disclose the photosensitive material comprises an organic material.
Leem discloses the photosensitive material comprises an organic material ([0099]-[0100]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Leem into the sensor taught by Belsher because organic material is not toxic, i.e. environment friendlier, of low cost, easy to manufacture, flexible, panchromatic, and highly photosensitive.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Belsher as applied to claim 54 above, and further in view of Kawai.
Regarding claim 57, see the teachings of Belsher as discussed in claim 54 above. However, Belsher does not disclose the semiconductor substrate is a silicon substrate.
Kawai discloses a semiconductor substrate is a silicon substrate ([0086]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate using a silicon substrate as disclosed by Kawai into the sensor stack taught by Belsher because of its low cost of fabrication.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484